JUDGE HAZELRIGG
delivered the opinion of the court.
The act fixing the minimum jurisdiction of this court at $200 was passed on March 14, 1898, but did not become a law, according to its express terms for ninety days thereafter. The judgment appealed from in this case, involving less than this sum, was rendered on March 22, 1898, and the appeal was granted by the court below in the judgment. The appeal was therefore “taken,” within the meaning of the law. before the act took effect. Motion to dismiss is overruled.